Citation Nr: 1001358	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  04-20 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for an acquired 
psychiatric disorder, other than PTSD.

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for a low back 
disability, to include low back strain with right leg 
radiculitis, degenerative disc disease of the lumbar spine, 
and stenosis at L4-5.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for hypertension, to 
include as secondary to a low back disorder.

5.  Entitlement to service connection for heart disease, 
including arteriosclerotic heart disease, coronary artery 
disease, and status post myocardial infarction. 




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, B. M.


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1974 to December 
1980.

By rating action in June 2001, the RO denied service 
connection for a low back disability with right leg 
radiculitis, and degenerative disc disease and stenosis at 
L4-5 (claimed as low back strain); a psychiatric disorder 
manifested by depression and anxiety with obsessive 
ruminations; and heart disease, including arteriosclerotic 
heart disease, coronary artery disease, status post 
myocardial infarction, and three vessel artery coronary 
angioplasty.  A statement of the case was promulgated in 
November 2001, after receipt of a notice of disagreement, but 
the Veteran did not perfect an appeal.

In September 2004, the RO denied service connection for 
hypertension and to reopen the claims of service connection 
for a low back disability, heart disease, and a psychiatric 
disorder other than PTSD.  In August 2005, a hearing was held 
at the RO before the undersigned member of the Board.

In June 2007, the Board reopened the Veteran's claim for 
service connection for heart disease and remanded that claim, 
as well as his claims for service connection for 
hypertension, a low back disorder, and an acquired 
psychiatric disorder, other than PTSD, for further 
development.

The issues of entitlement to service connection for a low 
back disability, hypertension, and heart disease, including 
arteriosclerotic heart disease, coronary artery disease, and 
status post myocardial infarction, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In an unappealed June 2001 rating decision, the RO denied 
the Veteran's claims for entitlement to service connection 
for a low back disorder and an acquired psychiatric disorder, 
other than PTSD.

2.  Evidence received since the June 2001 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for entitlement to service connection for a low 
back disorder.

3.  Evidence received since the June 2001 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim for entitlement to service connection 
for an acquired psychiatric disorder, other than PTSD.


CONCLUSIONS OF LAW

1.  The June 2001 rating decision, which denied service 
connection for a low back disorder and acquired psychiatric 
disorder, other than PTSD, is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2008), 38 C.F.R. § 20.300 (2009).

2.  The evidence received subsequent to the June 2001 
decision, with respect to service connection for a low back 
disorder, is new and material; the claim for service 
connection for a low back disorder is therefore reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008), 38 C.F.R. § 
3.156 (2009).

3.  The evidence received subsequent to the June 2001 
decision, with respect to service connection for acquired 
psychiatric disorder, other than PTSD, is not new and 
material; the claim for service connection for an acquired 
psychiatric disorder, other than PTSD, is therefore not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2008), 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).  


The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the VCAA require VA to notify claimants and 
their representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

There has been a significant change in the law with the 
enactment of VCAA. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In the instant case, the 
appellant's application to reopen his claim for entitlement 
to service connection for a low back disorder is being 
granted to the extent that it is being reopened.  As such, 
any deficiencies with regard to VCAA are harmless and non-
prejudicial.

Regarding the appellant's application to reopen his claim for 
entitlement to service connection for an acquired psychiatric 
disorder, other than PTSD, in Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  The Board notes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008, and several portions 
of the revisions are pertinent to the claim at issue.  See 73 
Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
addressed directives consistent with the VCAA with regard to 
new and material evidence.  While adequate Kent notice was 
not provided prior to the initial adjudication of the 
Veteran's claim, adequate notice was provided in June 2007.  
The Board notes that the May 2008 letter noted which types of 
evidence would qualify as "new and material," and each 
listed the appropriate issue currently on appeal.  The letter 
also listed the types of evidence that the Veteran was 
allowed to submit in support of his claim, to include, in 
some circumstances, non-medical evidence which may analyzed 
in conjunction with his claims, as well as the basis for the 
prior, final denial.    

While the Veteran's claim was not included in the August 2009 
supplemental statement of the case (SSOC), the Board finds 
that this omission did not amount to prejudicial error.  
Following the June 2007 Board remand, the Veteran was 
provided an opportunity to submit new evidence with regard to 
his application to reopen his claim for entitlement to 
service connection for an acquired psychiatric disorder.  
Although the Veteran did submit documents regarding treatment 
for depression and anxiety, the Board notes that these 
records were duplicative of information that was already 
contained in the Veteran's claims file.  While a remand by 
the Board imposes upon the Secretary of the VA a concomitant 
duty to ensure compliance with the terms of the remand, the 
Board finds no prejudice in proceeding with a decision due to 
the lack of additional evidence at the time of the SSOC.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran are to 
be avoided).  See Stegall v. West, 11 Vet. App. 268, 270 
(1998)

Since the Board has concluded that the preponderance of the 
evidence is against reopening the claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further notice is needed.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Further, the claimant's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  However, the 
Board notes that new and material evidence must be presented 
with which to reopen any previously denied claims, before VA 
has a duty to provide an examination or medical opinion.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(C)(iii).  The 
Board must still determine de novo whether new and material 
evidence has been received.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. New and Material Evidence

The RO originally considered and denied the Veteran's claims 
for service connection for a low back disorder and an 
acquired psychiatric disorder, other than PTSD, in June 2001.  
At that time, his back claim was denied due to the lack of a 
medical nexus linking his current back disorder to his period 
of active duty, even though treatment for a back sprain was 
noted within his service treatment records.  As to his claim 
for entitlement to service connection to an acquired 
psychiatric disorder, that claim was also denied because the 
record lacked a medical nexus opinion.  A statement of the 
case was promulgated in November 2001, after receipt of a 
notice of disagreement, however the Veteran did not perfect 
an appeal.  Therefore, the June 2001 rating decision is final 
with respect to both claims.  See 38 U.S.C.A. § 7105.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).  Where a Veteran served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis became manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  See 
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2009).  The 
Court held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a) (2009).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
Veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  
The evidence must be both new and material; if the evidence 
is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312 
(1999).  If the Board determines that the evidence submitted 
is new and material, it must reopen the case and evaluate the 
appellant's claim in light of all the evidence.  See Justus 
v. Principi, 3 Vet. App. at 512.

Evidence of record at the time of the most recent final 
decision, in June 2001, included service treatment records, 
private medical reports, VA outpatient treatment reports, and 
a September 1999 VA general medical examination.  Since the 
prior final denial, new evidence has been added to his claims 
file.   The Veteran's file now contains additional private 
and VA treatment reports, to include a November 2004 private 
medical opinion linking the Veteran's low back disorder to 
his period of active service, records from the Social 
Security Administration (SSA), a decision review officer 
(DRO) hearing transcript, and the aforementioned August 2005 
Board hearing transcript.

As noted above, the Veteran's original claim for a low back 
disorder was denied in June 2001 because his record did not 
contain a medical nexus linking any current back disorder to 
his period of active duty.  However, new evidence of record 
includes a November 2004 private medical opinion establishing 
an etiological connection between the Veteran's low back 
disorder to a traumatic injury sustained during his period of 
active duty.  According to the private examiner, the Veteran 
suffered a back injury in late July or early August of 1976 
in Arkansas while serving with the U.S. Air Force.  The 
examiner then opined that the injury has resulted in constant 
pain, preventing exercise to the point that the in-service 
injury may have been a contributing factor to the Veteran's 
current diagnosis of hypertension.

As such, the November 2004 opinion is new, in that it was not 
of record at the time of the prior, final denial in June 
2001.  Also, the Board finds that the new evidence of record 
is material as to the issue on appeal, in that by itself or 
when considered with previous evidence of record, the 
additional evidence suggests a nexus between a chronic low 
back disorder and the Veteran's period of active service.  
Furthermore, this evidence, when considered with the evidence 
already associated with the claims folder and the other more 
recent evidence, raises a reasonable possibility of 
substantiating the claim.  See also September 2009 Written 
Brief Presentation.  Therefore, with regard for the Veteran's 
claim for entitlement to service connection for a low back 
disorder, new and material evidence has been received since 
the RO's June 2001 decision, and the Veteran's claim is 
reopened.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156 
(2009).

With regard to the Veteran's application to reopen his claim 
for service connection for an acquired psychiatric disorder, 
other than PTSD, the Board has determined that new and 
material evidence has not been received.  Although a 
diagnosis of stress, anxiety, and depressive symptoms was 
proffered in November 1997 (see private medical report, 
November 4, 1997) was of record at the time of the prior, 
final denial, the Veteran's record lacked a medical nexus 
linking any current acquired psychiatric disorder to his 
period of active service.

During the Veteran's DRO hearing, his representative noted 
that, upon separation in November 1980, a stress disorder was 
documented.  The Board points out that the Veteran noted 
"depression or excessive worry" on his report of medical 
history at separation, and his examiner noted recent weight 
loss, possibly secondary to the stress of outprocessing 
procedures, with no treatment sought.  See DRO hearing 
transcript, p. 12; see also VA Standard Forms 88 and 93, 
November 25, 1980.  Further, the Veteran testified in August 
2005 that, following a stressful incident in service in which 
a bomb slipped as it was loaded onto a plane, he has never 
been the same.  He stated that he did not report his anxiety 
to a doctor following separation because of his top secret 
clearance.  The Veteran testified that he was ordered not to 
discuss in-service events for a period of 20 years.  He 
stated that, while a doctor did not tell him that he had 
PTSD, he was told by a doctor that his depression was linked 
to active duty.  See Board hearing transcript, pp. 7-11. 

The evidence received subsequent to the June 2001 RO final 
decision is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In this 
regard, the Court has in the past held that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, the Court has 
also held that lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability that may be related to service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) 
(holding that a layperson may provide competent evidence to 
establish a diagnosis where the lay person is "competent to 
identify the medical condition").  Here, the Veteran is 
capable of observing and reporting his emotional or mental 
state and can attest to factual matters of which he had 
first-hand knowledge, such as an in-service incident 
involving a dropped bomb; however the Veteran is not 
competent (i.e., professionally qualified) to offer an 
opinion as to as to whether a currently diagnosed psychiatric 
disorder is causally related to his period of active service.  
As such, the Veteran has not been shown to be competent to 
establish an etiological nexus between his current diagnosis 
and his exposure to stressful circumstances during his period 
of active duty and such statements may not be considered new 
and material evidence sufficient to reopen the Veteran's 
claim.

Following a review of the Veteran's SSA records, the Board 
was unable to locate a positive etiological opinion linking 
any current psychiatric disorder to his period of active 
service.  VA outpatient treatment reports received since the 
2001 denial document repeated treatment and diagnosis of 
psychiatric disorders.  However, these reports fail to link 
any diagnosed disorder to the Veteran's active service.  

In March 2001, the Veteran was diagnosed with a depressive 
disorder, in partial remission, due to the stress of economic 
and environmental problems.  A November 2001 examiner 
attributed that diagnosis to unresolved anger toward his 
former employer.  VA outpatient treatment reports from August 
2002 through August 2005 diagnosed the Veteran with 
depression secondary to a general medical condition.  An 
August 2004 VA report noted that the Veteran had depression 
and a mood disorder secondary to a general medical condition.  
However, as noted, none of these reports linked any current 
psychiatric diagnosis to the Veteran's period of service.

Therefore, following a review of the Veteran's voluminous 
record, evidence received since the prior, final decision 
opinion is new, in that it was not of record at the time of 
the prior, final denial in June 2001.  However, the Board 
finds that none of the new evidence of record is material as 
to the issue on appeal, in that by itself or when considered 
with previous evidence of record, the additional evidence 
does not establish a nexus between any currently-diagnosed 
psychiatric disorder and his period of active service.  
Furthermore, this evidence, when considered with the evidence 
already associated with the claims folder, does not raise a 
reasonable possibility of substantiating the claim.  
Therefore, with regard for the Veteran's claim for 
entitlement to service connection for an acquired psychiatric 
disorder, other than PTSD, new and material evidence has not 
been received since the RO's June 2001 decision, and the 
Veteran's claim is not reopened.  See 38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156 (2009).




ORDER

The application to reopen a claim of entitlement to service 
connection for a low back disorder is granted.

The application to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, other than 
PTSD, is denied


REMAND

Although the Board regrets any further delay in adjudicating 
the Veteran's claims, pursuant to the duty to assist, the 
issues of entitlement to service connection for a low back 
disability, hypertension, and heart disease, including 
arteriosclerotic heart disease, coronary artery disease, and 
status post myocardial infarction, must be remanded for 
further development.

Regarding the Veteran's claim for entitlement to service 
connection for a low back disorder, the Board notes that a 
private opinion, issued in November 2004, stated that the 
Veteran has suffered continuous back pain since an in-service 
injury in 1976.  According to the private examiner, the 
Veteran suffered a back injury in late July or early August 
of 1976 in Arkansas while serving with the U.S. Air Force.  
The examiner then opined that the injury has resulted in 
constant pain, preventing exercise to the point that the in-
service injury may have been a contributing factor to the 
Veteran's current diagnosis of hypertension.

Following a review of the Veteran's service treatment 
reports, it is noted that the Veteran was diagnosed with a 
muscle strain during active service on August 5, 1976.  A 
mild, muscular low back strain was again noted on December 
10, 1976.  On separation in November 1980, the examiner 
stated that the Veteran experienced low back pain secondary 
to trauma in 1976 with occasional, mild pain since that 
incident.  On the Veteran's November 1980 report of medical 
history, he checked "Yes" to recurrent back pain.

Post-service, two back injuries are documented within the 
Veteran's claims file.  First, the Veteran was treated in 
February 1991 for an injury sustained on January 31, 1991.  
At that time, the Veteran had slipped while waxing a floor 
and jarred his back.  He suffered from pain in the back and 
was treated conservatively.  See Report, June 22, 1999.  
Second, in May 1997, the Veteran was at work lifting gratings 
when he became exhausted and started having pain in his back 
down the left leg with some numbness on the right side.  In a 
report issued July 18, 1997, his private provider diagnosed 
the Veteran with chronic low back strain with right leg 
radiculitis, as well as degenerative disc disease which could 
also have been aggravated by positioning for his recent 
angioplasty.  On December 22, 2000, the same provider opined 
that the injury sustained on May 13, 1997, was the direct 
cause of his complaint and that the aggravation is ongoing.  
However, the examiner did not note a review of the Veteran's 
service treatment records.

While the Veteran was afforded a VA general medical 
examination in September 1999, which resulted in a diagnosis 
of chronic low back strain, status post low back injury in 
1991, the examiner did not discuss the Veteran's in-service 
muscle strain.  Further, the examiner failed to provide a 
rationale for his opinion.  See VA examination report, 
September 1, 1999.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2009).  As 
such, the Veteran's claim for entitlement to service 
connection a low back disorder must be remanded for an 
additional examination.

As to the Veteran's claim to entitlement to service 
connection for hypertension, the Board notes that he was 
afforded a VA examination in May 2009 with respect to this 
issue.  At that time, the examiner opined that hypertension 
did not develop in service based upon the lack of in-service 
documentation.  The examiner stated that hypertension was a 
likely contributing factor to the Veteran's coronary artery 
disease, and that labile hypertension developed in service, 
later leading to sustained hypertension, could have caused 
coronary artery disease which led to a heart attack in 1997.  
However, the examiner noted that hypertension was not 
identified in physicals until the time of the Veteran's heart 
attack.  Further, the examiner stated that the Veteran's 
service treatment records were negative for elevated blood 
pressure readings.  However, the Board notes that, in March 
1976, the Veteran's blood pressure was recorded as 130/90.  
Although a diagnosis of hypertension was not rendered, that 
reading is considered "elevated."  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1 (2009) [For VA rating purposes, 
"hypertension" means that diastolic blood pressure is 
predominately 90 millimeter (mm.) or greater; "isolated 
systolic hypertension" means that the systolic blood 
pressure is predominately 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm].  

Further, although the examiner discussed the November 2004 
private opinion as to its claim that hypertension may have 
resulted from the ingestion of salt pills during the 
Veteran's period of active service, the examiner did not 
address whether an in-service back injury may have led to 
hypertension due to the Veteran's inability to adequately 
exercise.  Should the aforementioned VA orthopedic 
examination yield a positive etiological connection between 
the Veteran's current back injury and his period of active 
service, an opinion should be obtained with regard to 
hypertension as secondary to an in-service back injury.

Regarding the Veteran's claim for entitlement to service 
connection for coronary artery disease, the Court has held 
that when a determination on one issue could have a 
significant impact on the outcome of another issue, such 
issues are considered inextricably intertwined and VA is 
required to decide those issues together.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  As such, the claim of 
entitlement to service connection for an heart disease 
requires consideration of the Veteran's claim for service 
connection for hypertension, as the May 2009 examination 
report noted that hypertension may have led to the Veteran's 
current heart condition. Therefore, determination regarding 
the remanded issue of hypertension could have an impact on 
the Veteran's heart disorder claim.  The Board therefore 
finds these issues to be inextricably intertwined.  Following 
the adjudication of the Veteran's claim for service 
connection for hypertension, the Veteran's claim for service 
connection for heart disease should be readjudicated 
accordingly.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should issue updated VCAA 
notification to inform the Veteran of the 
necessary criteria in order to establish 
service connection on a secondary basis.

2.  The AMC should arrange for the Veteran 
to be scheduled for a VA orthopedic 
examination to determine the nature and 
etiology of any currently-diagnosed back 
disorder.  After examination and review of 
the claims folder, to include the Veteran's 
1976 in-service back injury and subsequent 
two work injuries in 1991 and 1997, the 
examiner should address the following:

For any back disorder identified, 
is it at least as likely as not 
that the disability originated 
during active service, or is 
otherwise related to active 
service.  

The claims file must be made available to 
the examiner and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  The 
examiner should specifically note a 
review of the Veteran's service treatment 
records and subsequent private medical 
records, to include the November 2004 
positive opinion.  A rationale for any 
opinion expressed should be provided.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

3.  After an orthopedic opinion regarding 
the Veteran's low back disorder has been 
obtained, the AMC should request a 
supplemental VA opinion to determine the 
nature and etiology of the Veteran's 
hypertension.  After a review of the claims 
folder, to include the in-service elevated 
blood pressure reading in March 1976, as 
well as results of the orthopedic 
examination requested above, the examiner 
should address the following:

A) Is it at least as likely as not 
that the Veteran's hypertension 
originated during active service, 
or is otherwise related to active 
service.  

B) If any current back disorder 
was determined to have resulted 
from the Veteran's period of 
service, is it at least as likely 
as not that the Veteran's current 
diagnosis of hypertension was 
caused or permanently aggravated 
beyond its normal course of 
progression by said back disorder.

The claims file must be made available to 
the examiner and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  The 
examiner should specifically note a 
review of the Veteran's service treatment 
records.  A rationale for any opinion 
expressed should be provided.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

The claims file must be made available to 
the examiner and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  The 
examiner should specifically note a 
review of the Veteran's service treatment 
records and subsequent private medical 
records, to include the November 2004 
positive opinion.  A rationale for any 
opinion expressed should be provided.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

4.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be readjudicated.  
If any claim that is currently on appeal 
remains denied, a supplemental statement of 
the case should be provided to the Veteran 
and his representative.  After the Veteran 
has had an adequate opportunity to respond, 
the appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


